Exhibit 10.7

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT, dated as of             , 2013 (the
“Agreement”), is between Serena Software, Inc. (the “Company”) and
            (the “Indemnitee”). Capitalized terms used herein without definition
have the meanings set forth in Section 1 of this Agreement.

RECITALS

A. The Company believes that in order to attract and retain highly competent
persons to serve as directors, managers, officers or in other capacities, it
must provide such persons with adequate protection through indemnification
against the risks of claims and actions against them arising out of their
services to and activities on behalf of the Company Group.

B. The Indemnitee is a director and/or officer of the Company and may also serve
as a director, executive officer, employee, consultant, fiduciary or agent
(collectively, the “Indemnifiable Positions”) of other exempted companies,
corporations, limited liability companies, partnerships, joint ventures, trusts,
employee benefit plans or other entities in the Company Group.

C. The Company desires and has requested the Indemnitee to serve as a Director
of and, in order to induce the Indemnitee to continue to serve as a Director of
the Company, and/or executive officer, and/or in other Indemnifiable Positions
of any entity in the Company Group and the Company wishes to grant and secure
the Indemnitee the indemnity provided for herein. The Indemnitee is willing to
so serve on the basis that such indemnity be provided.

D. The parties hereto recognize the possibility that claims might be made
against and liabilities incurred by the Indemnitee by reason of being or having
been serving as or having agreed to serve as a director of the Company, or while
serving as an officer of the Company, being or having been serving as or having
agreed to serve at the request of the Company as a director, officer, employee
or agent (including a trustee, partner or manager or similar capacity) of
another corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of the Company Group (the
“Services”), and the parties hereto accordingly wish to provide for the
Indemnitee to be indemnified in respect of any such claims and liabilities.

E. In consideration of the Indemnitee’s service to the Company Group and the
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions herein set forth, the parties hereto
hereby agree as follows:

1. Definitions.

(a) “Affiliate” means, when used with reference to any Person, any Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. For these
purposes, “Control” (including the correlative terms “Controlling”, “Controlled
by” and “under common Control with”) shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person (whether through the ownership of voting securities, by
contract, as trustee or executor or otherwise).

(b) “Agent” means present or past representatives, attorneys, financial or
investment advisors, consultants, accountants, investment bankers, commercial
bankers, engineers, advisors or other agents.

(c) “Claim” means, with respect to the Indemnitee, any claim by or against the
Indemnitee involving any Obligation with respect to which the Indemnitee may be
entitled to be indemnified by any member of the Company Group under this
Agreement.

(d) “Company Group” means the Company and any of its Subsidiaries.

(e) “Control Event” has the meaning set forth in the Stockholders Agreement
dated March 10, 2006.

(f) “Expenses” means all reasonable attorneys’ fees, disbursements and expenses,
retainers, court, arbitration and mediation costs, transcript costs, fees of
experts, bonds, witness fees, costs of collecting and producing documents,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, appealing or otherwise participating in a Proceeding.

(g) “Obligations” means, collectively, any and all claims, obligations,
liabilities, causes of actions, Proceedings, investigations, judgments, decrees,
losses, damages (including punitive and exemplary damages), fees, fines,
penalties, amounts paid in settlement, costs and Expenses (including interest,
assessments and other charges in connection therewith and disbursements of
attorneys, accountants, investment bankers and other professional advisors), in
each case whether incurred, arising or existing with respect to third parties or
otherwise at any time or from time to time.



--------------------------------------------------------------------------------

(h) “Organizational Documents” means the certificate of incorporation and
bylaws, limited liability company agreement, limited partnership agreement (or
other organizational documents of similar substance and purpose), as may be
amended from time to time in accordance with the terms thereof, of any member of
the Company Group.

(i) “Person” means an individual, a corporation, a partnership, a limited
liability company, a trust, an incorporated or unincorporated association, a
joint venture, a joint stock company or any other entity or body, including a
governmental or political subdivision or an agency or instrumentality thereof.

(j) “Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
a claim, demand, discovery request, subpoena, formal or informal investigation,
inquiry, administrative hearing, arbitration or other form of alternative
dispute resolution, including an appeal from any of the foregoing.

(k) “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a partnership,
limited liability company, association or other business entity, a majority of
the partnership or other similar ownership interest thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, limited
liability company, association or other business entity gains or losses or shall
be or control the managing director, manager or general partner of such
partnership, limited liability company, association or other business entity.

2. Indemnification.

(a) The Company (the “Indemnifying Party”) agrees to indemnify, defend and hold
harmless the Indemnitee to the fullest extent permitted by the law specified
herein as governing this Agreement, by the law of the place of organization of
the Indemnifying Party, or by any other applicable law in effect as of the date
hereof or as amended to increase the scope of permitted indemnification,
whichever is greater (except, with respect to the Indemnifying Party, to the
extent that such indemnification may be prohibited by the law of the place of
organization of the Indemnifying Party), from and against any and all
Obligations whether incurred with respect to third parties or



--------------------------------------------------------------------------------

otherwise, in any way resulting from, arising out of or in connection with,
based upon or relating to (A) any breach or alleged breach by the Indemnitee of
his or her fiduciary duty as a director, officer or manager of any member of the
Company Group, or (B) the performance by the Indemnitee of Services for any
member of the Company Group (whether performed prior to the date hereof,
hereafter, or otherwise), including any and all fees, costs and Expenses
(including fees and disbursements of attorneys and other professional advisers)
actually and reasonably incurred by or on behalf of the Indemnitee in asserting,
exercising or enforcing any of its rights, powers, privileges or remedies in
respect of this Agreement and excluding any Obligations of the Indemnitee
resulting from the Indemnitee’s willful misconduct, bad faith or fraud.

(b) Without limiting the foregoing, in the event that any Proceeding is
initiated by the Indemnitee or any member of the Company Group to enforce or
interpret this Agreement or any rights of the Indemnitee to indemnification or
advancement of expenses (or related Obligations of the Indemnitee) under any
Organizational Documents, any other agreement to which the Indemnitee and any
member of the Company Group are party, any vote of directors of any member of
the Company Group, the law of incorporation or formation of any member of the
Company Group or any other applicable law or any liability insurance policy, the
Indemnifying Party shall indemnify the Indemnitee against all costs and Expenses
incurred by the Indemnitee or on the Indemnitee’s behalf in connection with such
Proceeding, whether or not the Indemnitee is successful in such Proceeding,
except to the extent that the court presiding over such Proceeding determines
that material assertions made by the Indemnitee in such proceeding were in bad
faith.

(c) The rights, indemnities and remedies herein provided are cumulative and are
not exclusive of any rights, indemnities or remedies that any party or the
Indemnitee may otherwise have by contract, at law or in equity or otherwise, and
shall continue as to the Indemnitee who has ceased to serve in such capacity.

(d) Notwithstanding anything to the contrary herein, none of the shareholders of
the Company shall be personally liable for any indemnification under this
Agreement and no shareholder of the Company shall have any obligation to
contribute or loan any monies or property to the Company of any other member of
the Company Group to enable it to effectuate such indemnification. In no event
may the Indemnitee subject any shareholder of the Company to personal liability
by reason of the indemnification provisions set forth in this Agreement.

3. Contribution.

(a) If for any reason the indemnity provided for in Section 2(a) is unavailable
or is insufficient to hold harmless the Indemnitee from any of the Obligations
covered by such indemnity, then the Indemnifying Party, shall contribute to the
amount paid or



--------------------------------------------------------------------------------

payable by the Indemnitee as a result of such Obligation in such proportion as
is appropriate to reflect (i) the relative fault of each member of the Company
Group and their Agents, on the one hand, and the Indemnitee, on the other, in
connection with the state of facts giving rise to such Obligation and (ii) if
required by applicable law, any other relevant equitable considerations.

(b) For purposes of Section 3(a), the relative fault of each member of the
Company Group and their Agents, on the one hand, and of the Indemnitee, on the
other, shall be determined by reference to, among other things, their respective
relative intent, knowledge, access to information and opportunity to correct the
state of facts giving rise to such Obligation.

(c) The parties hereto acknowledge and agree that it would not be just and
equitable if contributions pursuant to Section 3(a) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in such respective Section. The
Indemnifying Party shall not be liable under Section 3(a) or 3(b) for
contribution to the amount paid or payable by the Indemnitee except to the
extent and under such circumstances that the Indemnifying Party would have been
liable to indemnify, defend and hold harmless the Indemnitee under Section 2(a)
if such indemnity were enforceable under applicable law.

(d) The Company acknowledges and agrees that the Company shall, and to the
extent applicable shall cause the Company Group to, be fully and primarily
responsible for the payment to the Indemnified Party in respect of liabilities
in connection with any Jointly Indemnifiable Claims (as defined below), pursuant
to and in accordance with (as applicable) the terms of (i) the General
Corporation Law of the State of Delaware, as amended, (ii) this Agreement,
(iii) the memorandum of association and the articles of association of the
Company, as amended, (iv) any other agreement entered into by the Company or any
entity in the Company Group pursuant to which the Indemnified Party is to be
indemnified, (v) the laws of the jurisdiction of incorporation or organization
of any entity in the Company Group and/or (vi) the memorandum or association,
articles of association, certificate of incorporation, certificate of
organization, bylaws, partnership agreement, operating agreement, certificate of
formation, certificate of limited partnership or other organizational or
governing documents of any entity in the Company Group ((i) through
(vi) collectively, the “Indemnification Sources”), irrespective of any right of
recovery the Indemnified Party may have from any corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise (other than the Company, any entity in the Company Group or the
insurer under and pursuant to an insurance policy of the Company, or any entity
in the Company Group) from whom an Indemnified Party may be entitled to
indemnification with respect to which, in whole or in part, the Company or any
entity in the Company Group may also have an indemnification obligation
(collectively, the “Indemnified Party-Related Entities”). Under no circumstance
shall the Company or any entity in the Company



--------------------------------------------------------------------------------

Group be entitled to any right of subrogation or contribution by the Indemnified
Party-Related Entities and no right of advancement or recovery the Indemnified
Party may have from the Indemnified Party-Related Entities shall reduce or
otherwise alter the rights of the Indemnified Party or the obligations of the
Company or any Controlled Entity under the Indemnification Sources. In the event
that any of the Indemnified Party-Related Entities shall make any payment to the
Indemnified Party in respect of indemnification with respect to any Jointly
Indemnifiable Claim, (x) the Company shall, and to the extent applicable shall
cause the Controlled Entities to, reimburse the Indemnified Party-Related Entity
making such payment to the extent of such payment promptly upon written demand
from such Indemnified Party-Related Entity, (y) to the extent not previously and
fully reimbursed by the Company and/or any Controlled Entity pursuant to clause
(x), the Indemnified Party-Related Entity making such payment shall be
subrogated to the extent of the outstanding balance of such payment to all of
the rights of recovery of the Indemnified Party against the Company and/or any
Controlled Entity, as applicable, and (z) the Indemnified Party shall execute
all papers reasonably required and shall do all things that may be reasonably
necessary to secure such rights, including the execution of such documents as
may be necessary to enable the Indemnified Party-Related Entities effectively to
bring suit to enforce such rights. The Company shall cause each of the entities
in the Company Group to perform the terms and obligations of this paragraph as
though each such entity in the Company Group was a party to this Agreement. For
purposes of this Agreement, the term “Jointly Indemnifiable Claims” shall be
broadly construed and shall include, without limitation, any Liabilities for
which the Indemnified Party shall be entitled to indemnification from both
(1) the Company and/or any entity in the Company Group pursuant to the
Indemnification Sources, on the one hand, and (2) any Indemnified Party-Related
Entity pursuant to any other agreement between any Indemnified Party-Related
Entity and the Indemnified Party pursuant to which the Indemnified Party is
indemnified, the laws of the jurisdiction of incorporation or organization of
any Indemnified Party-Related Entity and/or the memorandum of association,
articles of association, certificate of incorporation, certificate of
organization, bylaws, partnership agreement, limited liability company or
operating agreement, certificate of formation, certificate of limited
partnership or other organizational or governing documents of any Indemnified
Party-Related Entity, on the other hand.

(e) In the event of any conflict between a provision of this Agreement and a
provision of any other Indemnification Source, the provision that is most
advantageous to the Indemnified Party shall prevail.

4. Indemnification Procedures.

(a) Whenever the Indemnitee shall have actual knowledge of the assertion of a
Claim against it, the Indemnitee shall notify the appropriate member of the
Company Group in writing of the Claim (the “Notice of Claim”) with reasonable
promptness after the Indemnitee has such knowledge relating to such Claim;
provided the failure or delay



--------------------------------------------------------------------------------

of the Indemnitee to give such Notice of Claim shall not relieve the
Indemnifying Party of its indemnification obligations under this Agreement
except to the extent that such omission results in a failure of actual notice to
it and it is materially injured as a result of the failure to give such Notice
of Claim. The Notice of Claim shall specify all material facts known to the
Indemnitee relating to such Claim and the monetary amount or an estimate of the
monetary amount of the Obligation involved if the Indemnitee has knowledge of
such amount or a reasonable basis for making such an estimate. The Indemnifying
Party shall, at its expense, undertake the defense of such Claim with attorneys
of their own choosing reasonably satisfactory in all respects to the Indemnitee,
subject to the right of the Indemnitee to undertake such defense as hereinafter
provided. The Indemnitee may participate in such defense with counsel of the
Indemnitee’s choosing at the expense of the Indemnifying Party. In the event
that the Indemnifying Party does not undertake the defense of the Claim within a
reasonable time after the Indemnitee has given the Notice of Claim, or in the
event that the Indemnitee shall in good faith determine that the defense of any
claim by the Indemnifying Party is inadequate or may conflict with the interest
of the Indemnitee (including Claims brought by or on behalf of any member of the
Company Group), the Indemnitee may, at the expense of the Indemnifying Party and
after giving notice to the Indemnifying Party of such action, undertake the
defense of the Claim and compromise or settle the Claim, all for the account of
and at the risk of the Indemnifying Party. In the defense of any Claim against
the Indemnitee, no Indemnifying Party shall, except with the prior written
consent of the Indemnitee, consent to entry of any judgment or enter into any
settlement that includes any injunctive or other non-monetary relief or any
payment of money by the Indemnitee, or that does not include as an unconditional
term thereof the giving by the Person or Persons asserting such Claim to the
Indemnitee of an unconditional release from all liability on any of the matters
that are the subject of such Claim and an acknowledgement that the Indemnitee
denies all wrongdoing in connection with such matters. The Indemnifying Party
shall not be obligated to indemnify the Indemnitee against amounts paid in
settlement of a Claim if such settlement is effected by the Indemnitee without
the prior written consent of the Company, which shall not be unreasonably
withheld. In each case, the Indemnitee seeking indemnification hereunder will
cooperate with the Company, so long as the Company is conducting the defense of
the Claim, in the preparation for and the prosecution of the defense of such
Claim, including making available evidence within the control of the Indemnitee,
as the case may be, and persons needed as witnesses who are employed by the
Indemnitee, as the case may be, in each case as reasonably needed for such
defense and at cost, which cost, to the extent reasonably incurred, shall be
paid by the Company.

(b) The Indemnitee shall notify the Company in writing of the amount requested
for advances (“Notice of Advances”). The Company hereby agrees to advance
reasonable costs and Expenses incurred by the Indemnitee in connection with any
Claim (but not for any Claim initiated or brought voluntarily by the Indemnitee
other than a Proceeding pursuant to Section 2(b)) in advance of the final
disposition of such Claim



--------------------------------------------------------------------------------

without regard to whether the Indemnitee will ultimately be entitled to be
indemnified for such costs and expenses upon receipt of an undertaking by or on
behalf of the Indemnitee to repay amounts so advanced if it shall ultimately be
determined in a decision of a court of competent jurisdiction from which no
appeal can be taken that the Indemnitee is not entitled to be indemnified by the
Company as authorized by this Agreement. The Company shall make payment of such
advances as soon as reasonably practicable, but in any event no later than 30
days after the receipt of the Notice of Advances.

(c) The Indemnitee shall notify the Company in writing of the amount of any
Claim actually paid by the Indemnitee (the “Notice of Payment”). The amount of
any Claim actually paid by the Indemnitee shall bear simple interest at the rate
equal to the JPMorgan Chase Bank, N.A. prime rate as of the date of such payment
plus 2% per annum, from the date the Indemnifying Party receives the Notice of
Payment to the date on which the Indemnifying Party shall repay the amount of
such Claim plus interest thereon to the Indemnitee. The Indemnifying Party shall
make indemnification payments to the Indemnitee no later than 30 days after
receipt of the Notice of Payment.

(d) Independent Legal Counsel. If there has not been a Control Event,
independent legal counsel shall be selected by the Company and approved by the
Indemnitee (which approval shall not be unreasonably withheld or delayed). If
there has been a Sale Transaction, independent legal counsel shall be selected
by the Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld or delayed). The Indemnifying Party shall pay the fees and
expenses of such independent legal counsel and indemnify such independent legal
counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to its engagement.

5. Certain Covenants. The rights of the Indemnitee to be indemnified under any
other agreement, document, certificate or instrument or applicable law are
independent of and in addition to any rights of the Indemnitee to be indemnified
under this Agreement. The rights of the Indemnitee and the obligations of the
Indemnifying Party hereunder shall remain in full force and effect regardless of
any investigation made by or on behalf of the Indemnitee. The Company, and each
of its corporate successors, shall implement and maintain in full force and
effect any and all Organizational Document provisions that may be necessary or
appropriate to enable it to carry out its obligations hereunder to the fullest
extent permitted by applicable law, including a provision of its Organizational
Document eliminating liability of a director for breach of fiduciary duty to the
fullest extent permitted by applicable law, as amended from time to time. So
long as the Company or any other member of the Company Group maintains liability
insurance for any directors, officers, employees or agents of any such Person,
the Company shall ensure that the Indemnitee serving in such capacity is covered
by such insurance in such a manner as to provide the Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company
Group’s then current directors and officers.



--------------------------------------------------------------------------------

6. Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given or delivered: (a) on the date established by the sender as
having been delivered personally, (b) on the date delivered by a private courier
as established by the sender by evidence obtained from the courier, (c) on the
date sent by facsimile or electronic mail transmission, with confirmation of
transmission, if sent during normal business hours of the recipient, if not,
then on the next business day, or (d) on the fifth Business Day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. To be valid, such communications must be addressed as follows:

(a) If to the Company, to:

Serena Software, Inc.

1850 Gateway Drive

San Mateo

CA 94404

Attn:

Facsimile:

Email:

(b) If to any other member of the Company Group:

c/o Serena Software, Inc.

1850 Gateway Drive, 4th Floor

San Mateo

CA 94404

Attn:

Facsimile:

Email:

(c) If to the Indemnitee:

 

 

 

 

 

 

 

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.



--------------------------------------------------------------------------------

7. Governing Law; Arbitration.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
therein, without giving effect to any choice of law or conflict of laws rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the state
of Delaware.

(b) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including without limitation the validity,
scope and enforceability of this arbitration provision) shall be finally settled
by arbitration conducted by a single arbitrator in San Francisco, California in
accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce. If the parties to the dispute fail to agree on the
selection of an arbitrator within thirty (30) days of the receipt of the request
for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings. Except as required by
law or as may be reasonably required in connection with ancillary judicial
proceedings to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm or challenge an arbitration award,
the arbitration proceedings, including any hearings, shall be confidential, and
the parties shall not disclose any awards, any materials produced in the
proceedings created for the purpose of the arbitration, or any documents
produced by another party in the proceedings not otherwise in the public domain.

(c) Each of the parties hereto (i) submits to the exclusive jurisdiction of any
federal court sitting in San Francisco, California, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (ii) agrees that all claims in respect of such action or proceeding may
be heard and determined in any such court and (iii) agrees not to bring any
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in any other court. Each of the parties waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety or other security that might be required
of any other party with respect thereto. Each party agrees that service of
summons and complaint or any other process that might be served in any action or
proceeding may be made on such party by sending or delivering a copy of the
process to the party to be served at the address of the party and in the manner
provided for the giving of notices in Section 6. Nothing in this Section 7,
however, shall affect the right of any party to serve legal process in any other
manner permitted by law. Each party agrees that a final, non-appealable judgment
in any action or proceeding so brought shall be conclusive and may be enforced
by suit on the judgment or in any other manner



--------------------------------------------------------------------------------

provided by law. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY CLAIM, DEMAND, ACTION, CAUSE
OF ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, EQUITY
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES HERETO IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF. The Company shall not seek any
order of a court or other governmental authority that would prohibit or
otherwise interfere with the performance of any of the Company’s advancement,
indemnification and other obligations under this Agreement.

8. Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

9. Successors; Binding Effect. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business and assets of such
Indemnifying Party, by agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. The provisions of this Agreement are for the
benefit of the Indemnitee and his or her heirs, successors, assigns, executors
and administrators and shall not be deemed to create any rights for the benefit
of any other persons.

10. No Construction as Employment Agreement. Nothing contained herein shall be
construed as giving the Indemnitee any right to be retained as a director of the
Company or in the employ of the Company Group. For the avoidance of doubt, the
indemnification and advancement of expenses provided under this Agreement shall
continue as to the Indemnitee even though he may have ceased to be a director,
officer, employee or agent of the Company or in the employ of the Company Group.

11. Miscellaneous. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. All exhibits and annexes attached hereto are incorporated in and
made a part of this Agreement as if set forth in full herein. Whenever the
context may require, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa. Any
references in this Agreement to “including” shall be deemed to mean “including
without limitation.” This Agreement is not intended to confer any



--------------------------------------------------------------------------------

right or remedy hereunder upon any Person other than (i) each of the parties
hereto and their respective successors and permitted assigns and (ii) each other
Indemnitee, all of whom are intended to be third party beneficiaries thereof. No
amendment, modification, supplement or discharge of this Agreement, and no
waiver hereunder shall be valid and binding unless set forth in writing and duly
executed by the party or other Indemnitee against whom enforcement of the
amendment, modification, supplement or discharge is sought. Neither the waiver
by any of the parties hereto or any other Indemnitee of a breach of or a default
under any of the provisions of this Agreement, nor the failure by any party
hereto or any other Indemnitee on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right, powers or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any provisions hereof, or any rights, powers
or privileges hereunder. The rights, indemnities and remedies herein provided
are cumulative and are not exclusive of any rights, indemnities or remedies that
any party or the Indemnitee may otherwise have by contract, at law or in equity
or otherwise. This Agreement may be executed and delivered in counterparts
(including by facsimile or electronic mail transmission), and any party hereto
may execute such counterpart, each of which when executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument. This Agreement shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

SERENA SOFTWARE, INC.

By:

 

 

Name:

 

Title:

 

 

By:  

 

Name:  

 